Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/13/22 has been entered. Claims 1-27 remain pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 	Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Madduri et al. (US 2018/0340120- cited previously) in view of Stehle (US 2016/0076351), and further in view of Nguyen et al. (US 2018/0251669- cited previously). 	With respect to independent claim 1, Madduri discloses a method comprising: 	providing a fracturing fluid comprising an aqueous fluid, and a partially oxidized, amine-functionalized polysaccharide in which glycosidic bonds are retained from a parent polysaccharide and partial oxidation comprises oxidative opening of a monosaccharide unit of the parent polysaccharide (Abstract, [0009], [0030], and claim 1);  		wherein an amine moiety is located at a site of oxidative opening (Abstract, [0009], [0030], and claim 1); and 	introducing the fracturing fluid into a subterranean formation at a hydraulic pressure sufficient to create or extend one or more fractures therein ([0030]). 	Regarding claim 1, Madduri discloses a method for hydraulic fracturing of clay formations wherein the fracturing fluid aids in reducing swelling of the clay formation (Abstract and [0030]). However, Madduri fails to expressly discloses wherein the fracturing fluid comprises a mild oxidant, as instantly claimed. Stehle teaches a method for hydraulic fracturing of clay formations wherein the fracturing fluid aids in reducing swelling of the clay formation and, further, wherein the fracturing fluid comprises a mild oxidant (and aluminum particles) (Abstract, [0007], [0028], and [0074]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider employing the mild oxidant and aluminum particles in the fracturing fluid disclosed in Madduri, as taught by Stehle, since the aluminum particles and mild oxidant have an exothermic reaction which results in additional fractures in said clay formations. Furthermore, this addition amounts to nothing more than the obvious application of a known successful and effective composition to the same method employed for the same purpose, as it has been taught "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results... [W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)).  	Further regarding claim 1, Madduri discloses a method comprising injecting a fracturing fluid (Abstract and [0030]). However, Madduri fails to expressly disclose further specifics regarding the process of fracturing. Nguyen teaches a process for fracturing a formation (Abstract, [0018], and [0019]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the fracturing fluid disclosed by Madduri to be applied in the manner of fracturing taught by Nguyen since it amounts to nothing more than the simple substitution of one known equivalent technique for another, used for a comparable device in a comparable situation, i.e., fracturing a subterranean formation. It would have been obvious for a person having ordinary skill in the art at the time of the invention to make this simple substitution as it has been held “[T]he claimed subject matter may involve [] the mere application of a known technique to a piece of prior art ready for the improvement.” KSR at 1396. 	More specifically regarding the fracturing method, Nguyen teaches a method of fracturing comprising: 	 introducing an initial fracturing fluid into a subterranean formation at a hydraulic pressure sufficient to create or extend one or more fractures therein and introducing additional fracturing fluids comprising a plurality of proppant particulates, such that at least a portion of the plurality of proppant particulates become localized in the one or more fractures (Abstract, [0018], and [0019]); and  	releasing the hydraulic pressure ([0019]);  		wherein embedment of the proppant particulates in a face of the one or more fractures occurs following release of the hydraulic pressure ([0018] and [0019]). 	Regarding wherein the proppant laden fluids are injected at a fracture pressure- like the initial fluid- the Office consider it obvious and well known in the art that injected fluids employed in fracturing methods may be injected at a fracture pressure. 	Regarding wherein embedment of the proppant is “at most about 10% to about 40% of a grain size of the proppant particulates,” as instantly claimed,  Nguyen teaches wherein proppant particules are embedded in a face of the one or more fractures occurs following release of the hydraulic pressure, and, as such, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an embedment as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, since the combination teaches the same composition as claimed, the material, if injected at fracture pressure would naturally act in the same manner as claimed, i.e., it would embed in the amount claimed.  If there is any difference between the composition and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).  	With respect to independent claim 14, Madduri discloses a method comprising: 	providing a pad fluid comprising an aqueous fluid, and a partially oxidized, amine-functionalized polysaccharide in which glycosidic bonds are retained from a parent polysaccharide and partial oxidation comprises oxidative opening of a monosaccharide unit of the parent polysaccharide (Abstract, [0009], [0030], and claim 1);  		wherein an amine moiety is located at a site of oxidative opening (Abstract, [0009], [0030], and claim 1); and 	introducing the pad fluid into a subterranean formation at a hydraulic pressure sufficient to create or extend one or more fractures therein ([0030]).
	Regarding claim 14, Madduri discloses a method for hydraulic fracturing of clay formations wherein the fracturing fluid aids in reducing swelling of the clay formation (Abstract and [0030]). However, Madduri fails to expressly discloses wherein the fracturing fluid comprises a mild oxidant, as instantly claimed. Stehle teaches a method for hydraulic fracturing of clay formations wherein the fracturing fluid aids in reducing swelling of the clay formation and, further, wherein the fracturing fluid comprises a mild oxidant (and aluminum particles) (Abstract, [0007], [0028], and [0074]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider employing the mild oxidant and aluminum particles in the fracturing fluid disclosed in Madduri, as taught by Stehle, since the aluminum particles and mild oxidant have an exothermic reaction which results in additional fractures in said clay formations. Furthermore, this addition amounts to nothing more than the obvious application of a known successful and effective composition to the same method employed for the same purpose, as it has been taught "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results... [W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)).
 	Further regarding claim 14, Madduri discloses a method comprising injecting a fracturing fluid (Abstract and [0030]). However, Madduri fails to expressly disclose further specifics regarding the process of fracturing. Nguyen teaches a process for fracturing a formation (Abstract, [0018], and [0019]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the fracturing fluid disclosed by Madduri to be applied in the manner of fracturing taught by Nguyen since it amounts to nothing more than the simple substitution of one known equivalent technique for another, used for a comparable device in a comparable situation, i.e., fracturing a subterranean formation. It would have been obvious for a person having ordinary skill in the art at the time of the invention to make this simple substitution as it has been held “[T]he claimed subject matter may involve [] the mere application of a known technique to a piece of prior art ready for the improvement.” KSR at 1396. 	More specifically regarding the fracturing method, Nguyen teaches a method of fracturing comprising: 	 introducing a pad fluid into a subterranean formation at a hydraulic pressure sufficient to create or extend one or more fractures therein and introducing additional fracturing fluids comprising a plurality of proppant particulates, such that at least a portion of the plurality of proppant particulates become localized in the one or more fractures (Abstract, [0018], and [0019]); and  	releasing the hydraulic pressure ([0019]);  		wherein embedment of the proppant particulates in a face of the one or more fractures occurs following release of the hydraulic pressure ([0018] and [0019]). 	Regarding wherein embedment of the proppant is “at most about 10% to about 40% of a grain size of the proppant particulates,” as instantly claimed,  Nguyen teaches wherein proppant particules are embedded in a face of the one or more fractures occurs following release of the hydraulic pressure, and, as such, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an embedment as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, since the combination teaches the same composition as claimed, the material, if injected at fracture pressure would naturally act in the same manner as claimed, i.e., it would embed in the amount claimed.  If there is any difference between the composition and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).  	With respect to depending claim 15, the combination of Madduri and Nguyen teaches wherein the fracturing fluid further comprises the partially oxidized, amine-functionalized polysaccharide (Madduri- Abstract and [0030]; Nguyen- Abstract, [0018], and [0019]). 	With respect to depending claims 2, 3, 16, and 17, Madduri discloses wherein the subterranean formation comprises a clay containing formation matrix (Abstract and [0007]). Although silent to wherein the clay formation matrix comprises “about 10% to about 40% clay by weight,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a clay content as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Furthermore, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed clay content amount as critical and it is unclear if any unexpected results are achieved by using the instantly claimed molecular weight range. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Moreover, the clay content of a formation amounts to nothing more than conditions in the field to which the disclosed method may be applied. 	With respect to depending claims 4-6 and 18-20, Madduri discloses wherein the parent polysaccharide may be a dextran, a levan, or a guar ([0009]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials as the parent polysaccharide. 	With respect to depending claims 7 and 21, Madduri discloses wherein the parent polysaccharide comprises a plurality of monosaccharide units and about 5%-80% of the plurality of monosaccharide units are oxidatively opened and bear an amine moiety at the site of oxidative opening (Abstract, [0009], [0030], and claim 1). 	With respect to depending claims 8-10 and 22-24, the combination of Madduri and Nguyen teaches wherein the plurality of proppant particulates may be sand microparticulates ([0039] and [0040]). 	With respect to depending claims 11 and 25, Madduri discloses wherein the amine may be an alkylamine or an alkyl diamine ([0009] and [0010]). 	With respect to depending claims 12 and 26, the combination of Madduri and Stehle teaches wherein the mild oxidant may be hydrogen peroxide ([0074]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials as the mild oxidant. 	With respect to depending claims 13 and 27, Madduri discloses a partially oxidized, amine-functionalized polysaccharide (Abstract, [0009], [0030], and claim 1). Since Madduri discloses the same composition as claimed, the material would naturally act in the same manner as claimed, i.e., it would limit production of fines from any proppant particulates.  If there is any difference between the composition of Madduri and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 

Response to Arguments
Applicant’s arguments filed 5/13/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Watson et al. (US 2010/0101795) teaches method of hydraulic fracturing wherein the fracturing fluid comprises a mild oxidant.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674